DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the material layer” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner is considering “trimming the material layer” as “trimming the third layer” instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11, 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by SON et al. (US 20210098479 A1).
Regarding claim 1, Son discloses,
A method for fabricating a semiconductor device (Figs. 6A-6K), comprising: 
forming a stacked body including a first layer (217a, Fig. 6A), a second layer (215a, Fig. 6A) and a sacrificial layer (253a, Fig. 6A, [0095]) provided between the first layer and the second layer; 
etching a first portion of the sacrificial layer (right portion of 253a, Fig. 6A)to form a first gap (262, Fig. 6B, [0033]) between the first layer and the second layer;
forming a third layer (270, Fig. 6H) having a non-flat surface (left rounded sidewall of 270, Fig. 6H) in the first gap; 
removing a second portion of the sacrificial layer (left portion of 253a, Fig. 6A/6F) to form a second gap (278, Figs. 6F-6G) that exposes the non-flat surface of the third layer between the first layer and the second layer (as seen in Fig. 6H, rounded surface of 270 is partially exposed by 278); 
and flattening the non-flat surface of the third layer (Fig. 6H-6I, 270 is flattened at the top to form 280). 

Regarding claim 2, SON discloses the semiconductor device of claim 1 and further disclose, wherein the non-flat surface of the third layer has a rounded profile (as seen in Fig. 6H, 270 has a rounded profile).

Regarding claim 3, SON discloses the semiconductor device of claim 1 and further disclose, wherein the non-flat surface of the third layer comprises a rounded convex sidewall (Fig. 6H, looking from right, 270 has convex sidewall).

Regarding claim 4, SON discloses the semiconductor device of claim 1 and further disclose, wherein the flattening of the non-flat surface of the third layer comprises etching the non-flat surface of the third layer ([0108]).

Regarding claim 5, SON discloses the semiconductor device of claim 1 and further disclose, wherein, in the forming of the third layer, the third layer further comprises a rounded surface facing the non-flat surface (see Fig. 6H, right sidewall of 270 has rounded surface facing the left sidewall of 270 i.e. nonfat surface of 270)

Regarding claim 6, SON discloses the semiconductor device of claim 1 and further disclose, wherein the forming of the first gap comprises: forming a first through portion (right edge of the stack in Fig. 6A) that penetrates the stacked body; 
and etching the first portion of the sacrificial layer through the first through portion, to form the first gap (262, Fig. 6B) between the first layer and the second layer

Regarding claim 8, SON discloses the semiconductor device of claim 1 and further disclose, wherein the forming of the third layer having the non-flat surface in the first gap comprises:  

And trimming the material layer (FIGs. 6C-6D) to form an isolated third layer (280, Fig. 6I) that is isolated to the first gap.

Regarding claim 11, SON discloses the semiconductor device of claim 1 and further discloses, wherein the third layer comprises a charge trapping material (270 is a charge trapping layer, [0105]) 

Regarding claim 14, SON discloses the semiconductor device of claim 12 and further disclose, wherein the flattening of the non-flat surfaces of the charge trapping layers comprises etching the non-flat surfaces of the charge trapping layers (non-flat surface of 270, Fig. 6H etched to form 280, Fig. 6I, see para [0109]).
Regarding claim 15, SON discloses the semiconductor device of claim 12 and further disclose, wherein the flattening of the non-flat surfaces of the charge trapping layers comprises converting the non-flat surfaces of the charge trapping layers into at least one of vertical sidewalls and sloped sidewalls (top surface of 280, Fig. 6I slightly sloped at interface with 272). 

Regarding claim 16, SON discloses the semiconductor device of claim 12 and further disclose, wherein the forming of the charge trapping layers isolated in the lateral recesses comprises: forming a charge trapping material layer (270, Fig. 6F) that fills the lateral recesses and covers a sidewall of the fist through portion; and trimming the charge trapping material layer to form the charge trapping layers physically isolated in each of the lateral recesses (Fig. 6F-6I).

Regarding claim 17, SON discloses the semiconductor device of claim 12 and further disclose, wherein each of the charge trapping layers comprises silicon nitride (280 is silicon nitride, para [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. and further in view of SUN et al. (US 2020/0194447 A1)

Regarding claim 7, SON discloses the semiconductor device of claim 1 and further disclose, wherein the etching of the first portion of the sacrificial layer is performed by an ……etch process ([0092, wet-etch process).
But Son does not explicitly disclose, the wet etch process is isotropic. 
But SUN discloses,

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use isotropic wet etch process while wet etching the sacrificial layer, according to the disclosing of SUN, in order to have minimal impact on the dielectric layer, since it has been held that choosing from a finite number of identified, predictable solutions such as isotropic dry etch or isotropic wet etch to remove sacrificial layer , with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Claims 9 , 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. and further in view of XU et al. (US 2018/0006041 A1).

Regarding claim 9, SON discloses the semiconductor device of claim 1 and further disclose, wherein the forming of the second gap comprises: forming a second through portion (left edge of Fig. 6A)…..
and etching the second portion of the sacrificial layer through the second through portion, to form the second gap (278, Fig.6H, [0108]).
But SON does not explicitly disclose, by etching the stacked body in which the second portion of the sacrificial layer remains;
SON additionally discloses, 260a and 220a (Fig. 6A) formed by chemical vapor deposition method ([0092]).
And XU discloses, portion of alternating stack (32, 42) are etched to form memory opening 49 (para [0039], Figs. 2-3).


Regarding claim 12, SON discloses,

 A method for fabricating a semiconductor device (Figs. 6A-6K), comprising:  forming an alternating stack (Fig. 6A) in which dielectric layers (220a) and sacrificial layers (260a) are alternately stacked on a substrate; 
forming a first through portion (right edge of Fig. 6A) in the alternating stack;
etching first portions of the sacrificial layers (etching right portions of 260a, Fig. 6A-6B) through the first through portion, to form lateral recesses (262, Fig. 6B) between the dielectric layers;
forming charge trapping layers (280, Fig. 6I, [0048]) isolated in the lateral recesses (262); 
forming a second through portion (left edge of Fig. 6A)…….; 
removing the second portions of the sacrificial layers through the second through portion (Figs. 6F-6G), to form gate recesses (278, Fig. 6H) that expose non- flat surfaces of the charge trapping layers (exposed surface of 270 in Fig. 6H, is no-flat as seen); 
flattening the non-flat surfaces of the charge trapping layers (Fig. 6H-6I); 
and forming a blocking layer (266, Fig. 6H)……… that fill the gate recesses.
But SON does not explicitly disclose, 
…by etching the alternating stack (Fig. 6a) in which second portions of the sacrificial layers remain (left portions of 260a, Fig. 6A) and forming a gate electrode that fill the gate recess.

And XU discloses, portion of alternating stack (32, 42) are etched to form memory opening 49 (para [0039], Figs. 2-3).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify SON’s method such that the stacked body formed by CVD is further etched to define the second thorough portion (left edge of Fig. 6A) in which the second portion of the sacrificial layer (260a, Fig. 6A) remains, in order to form memory cell in subsequent steps.
SON & Xu still do not explicitly disclose, forming a gate electrode that fill the gate recess.
But SON additionally discloses, forming a gate electrode (315, Fig. 4A) that fill the gate recess (278) to form a vertical non-volatile memory device (para [0012]).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify SON such that a gate electrode 315 that fill the gate recess, according to disclosing of SON, in order to form a vertical  non-volatile memory device, as taught by SON above. 

Regarding claim 13, SON & XU discloses the semiconductor device of claim 12 and further disclose, wherein the non-flat surface of the charge trapping layer comprises a rounded convex sidewall (Fig. 6H, looking from right, 270 has convex sidewall).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SON et al. (US 2021/0098479 A1).
Regarding claim 10, SON discloses the semiconductor device of claim 12 and further disclose, further comprising: after the flattening of the non-flat surface of the third layer (in Fig. 6I), forming a blocking layer (284a, Fig. 6J) on the third layer having a flattened surface;

and forming a conductive material that fills the second gap, on the blocking layer 
But SON additionally discloses, forming a gate electrode (315, Fig. 4A) that fill the second gap (278) on the blocking layer 284 to form a vertical non-volatile memory device (para [0012]).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify SON such that a gate electrode 315 that fill the second gap, on the blocking layer 284a, according to disclosing of SON, in order to form a vertical  non-volatile memory device, as taught by SON above.



Allowable Subject Matter

Clams 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 18 & 20, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

Further comprising forming sacrificial blocking layers by selectively oxidizing surfaces of the sacrificial layers in the lateral recesses, before the forming of the charge trapping layers isolated in the lateral recesses (Claim 18)
Wherein the flattening of the non-flat surfaces of the charge trapping layers comprises selectively oxidizing the non-flat surfaces of the charge trapping layers (Claim 20)

Claim 19 is objected to being dependent on claim 18. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAHED AHMED/Primary Examiner, Art Unit 2813